Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claim 1, 3-4 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, the prior art of record, specifically the prior art Kawamoto et al. (US-20170278262-A1) teaches display image by arranging the distance between camera and the head mounted display device wear by the user. The prior art Terahata (US-20180025531-A1) teaches displaying image in the mixed reality environment by superimposing portion of the image for displaying combined image in between real world image and the virtual object based on the detected distance differences between detection points. However, none of the prior art cited alone or in combination provides motivation to teach 3D rotational coordinate system for interaction device arranged the element on the virtual image in multi column grid layout and determine the spatial position of rotation based on the arrangement. Therefore, applicant's argument is persuasive.
Regarding independent Claims 11, the prior art of record, specifically the prior art Kawamoto et al. (US-20170278262-A1) teaches display image by arranging the distance between camera and the head mounted display device wear by the user. The prior art Terahata (US-20180025531-A1) teaches displaying image in the mixed reality environment by superimposing portion of the image for displaying combined image in 
Regarding independent Claims 17, the prior art of record, specifically the prior art Kawamoto et al. (US-20170278262-A1) teaches display image by arranging the distance between camera and the head mounted display device wear by the user. The prior art Terahata (US-20180025531-A1) teaches displaying image in the mixed reality environment by superimposing portion of the image for displaying combined image in between real world image and the virtual object based on the detected distance differences between detection points. However, none of the prior art cited alone or in combination provides motivation to teach display user interface elements based on the predetermined number and switching the element on the virtual image based on the rules of unselected elements. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 3-4, 6-10, 12-16, 18-22, they are allowable due to their dependency to the independent Claims 1, 11, 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.